Citation Nr: 1712313	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of this case belongs to the RO in New York, New York.  This case was previously before the Board in January 2015.


FINDINGS OF FACT

1.  A January 2005 RO decision (and a February 2006 confirmed rating decision) denied entitlement to service connection for hepatitis C.

2.  Evidence received subsequent to the February 2006 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hepatitis C.

3.  The Veteran's hepatitis C has been linked to intravenous drug use, which in turn has been linked to the Veteran's service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The February 2006 RO decision that denied the claim of entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to grant the service connection claim, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service-connected disabilities include PTSD.

New and material evidence to reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In a January 2005 rating decision (and in a February 2006 confirmed rating decision) the RO denied the Veteran's claim of service connection hepatitis C.  The Veteran did not appeal that decision and the rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence submitted after the February 2006 decision includes a July 2009 letter from the Veteran's private gastroenterologist (MG, MD).  In the July 2009 letter, Dr. G stated that the Veteran's intravenous drug use during service was the probable risk factor that led to the Veteran's development of hepatitis C.  

The July 2009 letter from Dr. G is new and material evidence as it relates to an unestablished fact necessary to substantiate the claim.  In particular, Dr. G's July 2009 letter establishes the etiology of the Veteran's hepatitis C, a fact that was not substantiated at the time of the prior final decision.  Accordingly, the evidence received since the denial of the claim in February 2006 is new and material, and reopening of service connection for hepatitis C is warranted.

The Board will now review the claim on the merits.

As noted, the Veteran is service-connected for PTSD.  An October 1992 VA examiner noted that the Veteran had used heroin and cocaine in "IV injection" beginning in 1969.  The examiner also noted that the Veteran was found to have had anxiety and depression at a VA evaluation in 1970.  The diagnosis was PTSD and substance abuse, in remission.

A January 1993 VA mental health record noted that the Veteran had been depressed and anxious since service and noted a history of chemical dependency that included drugs and alcohol.

At a June 1995 VA PTSD examination it was noted that during service the Veteran had begun using heroin "to keep his anxieties down."  The diagnosis included PTSD and substance abuse "causally" related to PTSD.

In an April 2005 letter, the Veteran's private physician (SH, MD) stated, in pertinent part, as follows:

[The Veteran] has been under my care for treatment of depression for over ten years.

When he went to Viet Nam in 1968, he began to use heroin intravenously to relieve his dysphoria.  

In a May 2005 letter, Dr. H stated, in pertinent part, as follows:

According to my history, during [the Veteran's] tour of duty in Viet Nam, he became quite psychologically traumatized by the horrors of war that he witnessed.  Therefore, he attempted to self-medicate with intravenous heroin during this time.  It is likely that he became infected with the Hepatitis C virus from his self-administration of the heroin.

I hope this clarifies the probable link between his Viet Nam experience and his current hepatic difficulty.

The Board observes that while service connection for alcohol and drug abuse disabilities on a primary basis is barred under VA regulations, an alcohol or drug abuse disability arising as a direct result of a psychiatric condition may be service connected.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran has asserted and VA has acknowledged that the Veteran used intravenous drugs during service, and the Veteran's PTSD, while not diagnosed during service, has been found to be related to service, and therefore to have been incurred during service.  Further, a private physician (Dr. H) and a VA physician (June 1995 examiner) have essentially indicated that the Veteran's use of intravenous drugs during service was due to his PTSD.

In summary, the evidence of record demonstrates that the Veteran's hepatitis C is related to his intravenous drug use during service, and his intravenous drug use in service is related to his service-connected PTSD.  As such, service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


